76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elton JACKSON, Appellant,v.Dennis WILSON;  Brian Compton;  Jackie Thomas;  DavidDodson;  Earl Halderman;  John Sydow;  StewartEpps, Appellees.
No. 95-2471.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 13, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Elton Jackson appeals from the district court's1 grant of summary judgment to defendant prison officials in this 42 U.S.C. § 1983 action.   Jackson's motion to supplement the record is granted.   Having carefully reviewed the record and the parties' submissions, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri